                                           1   SUSAN S. MUCK (CSB No. 126930)
                                               smuck@fenwick.com
                                           2   JENNIFER C. BRETAN (CSB No. 233475)
                                               jbretan@fenwick.com
                                           3   ALEXIS I. CALOZA (CSB No. 278804)
                                               acaloza@fenwick.com
                                           4   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           5   San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                           6   Facsimile:     415.281.1350

                                           7   Attorneys for Defendants Fitbit, Inc.,
                                               James Park, and William Zerella
                                           8

                                           9                                   UNITED STATES DISTRICT COURT

                                          10                              NORTHERN DISTRICT OF CALIFORNIA

                                          11                                      SAN FRANCSICO DIVISION

                                          12   STEPHEN LOPES, Individually and On Behalf              Case No. 3:18-cv-06665-JST
F ENWICK & W EST LLP




                                               of All Others Similarly Situated,
                       ATTORNEYS AT LAW




                                          13                                                          STIPULATION AND [PROPOSED]
                                                                  Plaintiff,                          ORDER EXTENDING TIME FOR
                                          14                                                          DEFENDANTS TO RESPOND TO
                                                      v.                                              COMPLAINT AND CONTINUING
                                          15                                                          CASE MANAGEMENT
                                               FITBIT, INC., JAMES PARK, and                          CONFERENCE AND ASSOCIATED
                                          16   WILLIAM ZERELLA,                                       DEADLINES

                                          17                      Defendants.                         Judge: The Honorable Jon S. Tigar

                                          18                                                          Date Action Filed: November 1, 2018

                                          19

                                          20                                            STIPULATION
                                          21          WHEREAS, this action is a proposed class action alleging violations of the federal

                                          22   securities laws against Fitbit, Inc. (“Fitbit” or the “Company”), James Park, and William Zerella

                                          23   (collectively, “Defendants”);

                                          24          WHEREAS, this action is subject to the requirements of the Private Securities Litigation

                                          25   Reform Act of 1995, 15 U.S.C. § 78u–4, Pub. L. No. 104-67, 109 Stat. 737 (1995) (the “Reform

                                          26   Act”), which sets forth specialized procedures for the administration of securities class actions;

                                          27          WHEREAS, the Reform Act provides for the appointment of a lead plaintiff to act on

                                          28   behalf of the purported class, and further provides that the appointment of lead plaintiff shall not
                                               STIP. AND [PROPOSED] ORDER
                                               EXTENDING TIME TO RESPOND AND                                             Case No. 3:18-cv-06665-JST
                                               CONTINUING CMC
                                           1   be made until after a decision on a motion to consolidate (if any) is rendered (15 U.S.C. § 78u-

                                           2   4(a)(3)(B)(ii));

                                           3           WHEREAS, the approval of lead counsel will follow the Court’s decision on the Lead

                                           4   Plaintiff Motion(s);

                                           5           WHEREAS, thereafter, the parties expect the Court to set a schedule for the filing of an

                                           6   amended or consolidated complaint by Lead Plaintiff;

                                           7           WHEREAS, Defendants anticipate filing motion(s) to dismiss in response to Lead

                                           8   Plaintiff’s complaint and that the parties will submit a briefing schedule to the Court in

                                           9   connection with any such motion(s);

                                          10           WHEREAS, because the special procedures specified in the Reform Act contemplate

                                          11   (i) the consolidation of similar actions, if any; (ii) appointment of Lead Plaintiff; and (iii) the

                                          12   filing of a single consolidated complaint by Lead Plaintiff, requiring defendants to respond to the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   existing complaint in the above-referenced action would result in the needless expenditure of

                                          14   private and judicial resources;

                                          15           WHEREAS, pursuant to the Reform Act, unless otherwise ordered by the Court,

                                          16   discovery in this action is stayed during the pendency of any motion to dismiss (15 U.S.C. § 78u-

                                          17   4(b)(3)(B));

                                          18           WHEREAS, on November 2, 2018, this Court issued an Initial Case Management

                                          19   Scheduling Order (Dkt. No. 5) in the above-captioned action, setting the following deadlines:

                                          20           1.         January 9, 2019 for the parties to comply with certain requirements under the

                                          21           Federal Rules of Civil Procedure and the Northern District of California Civil Local Rules

                                          22           (“Local Rules” or “Civil L.R.”) and Alternative Dispute Resolution (“ADR”) Local Rules

                                          23           regarding initial disclosures, early settlement, ADR process selection, and discovery

                                          24           planning;

                                          25           2.         January 23, 2019 for the parties to file a Rule 26(f) Report, complete initial

                                          26           disclosures or state objections in the Rule 26(f) Report, and file a Joint Case Management

                                          27           Statement; and

                                          28           3.         January 30, 2019 at 2:00 p.m. for an Initial Case Management Conference; and
                                               STIP. AND [PROPOSED] ORDER
                                               EXTENDING TIME TO RESPOND AND                       2                        Case No. 3:18-cv-06665-JST
                                               CONTINUING CMC
                                           1          WHEREAS, counsel for the parties in the above-captioned action respectfully submit that

                                           2   because the pleadings are not yet set, and because discovery is stayed pending any motion(s) to

                                           3   dismiss, good cause exists to vacate the existing January 30, 2019 Initial Case Management

                                           4   Conference and associated deadlines until after such time as the Court has the opportunity to rule

                                           5   on the appointment of Lead Plaintiff and its counsel, as well as any motion(s) to dismiss;

                                           6          IT IS ACCORDINGLY STIPULATED, pursuant to Civil L.R. 7-12, by and between

                                           7   the undersigned counsel for the parties, that:

                                           8          1.      Pursuant to Civil L.R. 6-1(a), the defendants’ obligation to answer, move or

                                           9                  otherwise respond to the complaint is extended until after the appointment of a

                                          10                  Lead Plaintiff and lead counsel, at which time the parties shall meet and confer and

                                          11                  submit to the Court a mutually agreeable schedule for the filing of a consolidated

                                          12                  or amended complaint and Defendants’ responses thereto;
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          2.      Pursuant to Civil L.R. 16-2, the Initial Case Management Conference scheduled

                                          14                  for January 30, 2019 is vacated, along with any associated deadlines under the

                                          15                  Federal Rules of Civil Procedure and Civil Local Rules, to be reset for a date that

                                          16                  is 30 days after the Court rules on Defendants’ anticipated motion(s) to dismiss

                                          17                  Lead Plaintiff’s complaint, or such other date as the Court shall determine to be

                                          18                  appropriate; and

                                          19          3.      All Associated ADR Program deadlines likewise be deferred.

                                          20                                                    Respectfully submitted,

                                          21   Dated: December 6, 2018                          FENWICK & WEST LLP
                                          22
                                                                                                By: /s/ Alexis I. Caloza
                                          23                                                        Alexis I. Caloza
                                                                                                    555 California Street, 12th Floor
                                          24                                                        San Francisco, CA 94104
                                                                                                    Telephone: 415.875.2300
                                          25                                                        Facsimile:      415.281.1350
                                                                                                    Email:          acaloza@fenwick.com
                                          26
                                                                                                Attorneys for Defendants Fitbit, Inc., James Park,
                                          27                                                    and William Zerella

                                          28
                                               STIP. AND [PROPOSED] ORDER
                                               EXTENDING TIME TO RESPOND AND                      3                       Case No. 3:18-cv-06665-JST
                                               CONTINUING CMC
                                           1   Dated: December 6, 2018                         GLANCY PRONGAY & MURRAY LLP
                                           2
                                                                                               By: /s/ Robert V. Prongay
                                           3                                                       Lionel Z. Glancy
                                                                                                   Robert V. Prongay
                                           4                                                       Lesley F. Portnoy
                                                                                                   Charles H. Linehan
                                           5                                                       1925 Century Park East, Suite 2100
                                                                                                   Los Angeles, CA 90067
                                           6                                                       Telephone: (310) 201-9150
                                                                                                   Facsimile: (310) 201-9160
                                           7                                                       Email: rprongay@glancylaw.com

                                           8                                                   Attorneys for Plaintiff Stephen Lopes

                                           9   Pursuant to Civil L.R. 5-1(i)(3), all signatories concur in filing this stipulation.

                                          10   Dated: December 6, 2018                         FENWICK & WEST LLP
                                          11                                                   By: /s/ Alexis I. Caloza
                                                                                                   Alexis I. Caloza
                                          12                                                       555 California Street, 12th Floor
F ENWICK & W EST LLP




                                                                                                   San Francisco, CA 94104
                       ATTORNEYS AT LAW




                                          13                                                       Telephone: 415.875.2300
                                                                                                   Facsimile: 415.281.1350
                                          14                                                       E-mail: acaloza@fenwick.com
                                          15                                                   Attorneys for Defendants Fitbit, Inc., James Park,
                                                                                               and William Zerella
                                          16

                                          17                                                   ***
                                          18                                          [PROPOSED] ORDER
                                          19   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                          20

                                          21   Dated: December 10, 2018
                                                                                                           The Honorable Jon S. Tigar
                                          22                                                             United States District Court Judge
                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               STIP. AND [PROPOSED] ORDER
                                               EXTENDING TIME TO RESPOND AND                     4                         Case No. 3:18-cv-06665-JST
                                               CONTINUING CMC
